WOODS, Circuit Judge.
I think it is dear that the service rendered by the Knight, by Guthrie and by the stevedores above mentioned, was a salvage service. When a ship or its lading is saved from an impending peril by the service of any person who is under no obligation to render the service', it is a salvage service. The peril of the property saved,-the hazardous nature of the service, are considerations which go to the amount of the salvage. In this case, the value of the property salved is measured by the amount paid into the registry of the court, the proceeds of its sale. The cotton and the tackle, boats, etc., taken from the bark and brought into the city are, of course, salved property. According to the agreed facts, had it not been for the services of the libelants and others, the bark and her entire cargo would have proved a total loss. Through the exertions of the salvors the bark and her cargo remaining on board, was placed in such a position that it brought at public sale $14,275. The fact that it was submerged does not make it any the less a fact that it was saved. By the efforts of the salvors it was rescued from the peril which threatened' it, and brought to a position of safety. The-proceeds of its sale show what was saved,: and upon that amount the salvage should be allowed. The salvage service was faithfully rendered, and was attended with some, though not a high degree of danger. After some consideration, I think that the following allowance of salvage should be made:
To the Ella Knight and crew...$1,500
To Captain Guthrie. Í00
To each of the stevedores mentioned in the agreed facts... 20
And it is decreed accordingly.